IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

OSCEOLA COUNTY SCHOOL                NOT FINAL UNTIL TIME EXPIRES TO
BOARD and JOHNS EASTERN              FILE MOTION FOR REHEARING AND
COMPANY, INC.,                       DISPOSITION THEREOF IF FILED

      Appellants,                    CASE NO. 1D16-1837

v.

SHEILA STONE,

      Appellee.


_____________________________/

Opinion filed November 10, 2016.

An appeal from an order of the Judge of Compensation Claims.
Neal P. Pitts, Judge.

Date of Accident: March 8, 2013.

Pamela J. Cox and Jodi K. Mustoe of Cox & Rouse, P.A., Maitland., for Appellants.

Nicholas A. Shannin of Shannin Law Firm, Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and MAKAR, JJ., CONCUR.